Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Examiner’s Comments
	This application is in condition for allowance except for the presence of claims 1-14 which are directed to species A and B nonelected without traverse.  Accordingly, claims 1-14 have been canceled.
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 06/27/2019, assigned serial 16/455,280 and titled “IP Address Geo-Position Detection Based on Landmark Sequencing.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2014/0274140 A1, published on Sep. 18, 2014, by Annapureddy, describes systems and methods for automated entry in a wireless device.  The system is configured to receive an input of sequence of characters, identifying a location-related context based on the sequence of characters, obtaining a set of one or more landmark information corresponding to the location information of the wireless device, receiving selected landmark information corresponding to said location information, obtaining directional information relative to selected landmark information, and further adding the directional information with the selected landmark information to the sequence of characters.  However, nothing described in Annapureddy is related to 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN C TO/Primary Examiner, Art Unit 3667